Title: To Thomas Jefferson from Anonymous, 1 January 1807
From: Anonymous
To: Jefferson, Thomas


                        
                            Sir
                            
                            Jany. 1st. 1807
                        
                        Was I to adopt the lofty stile of Junius in addressing you, I think from the opinion I entertain of your
                            charecter, there woud be less certainty in your reading this note, finding it without a Signature. The writer is a real
                            American; his plain remarks altho without the support of his name, perhaps you may deign to cast an Eye over. Well Sir, in
                            the plenetude of your goodness, and the fullness of your information as to persons entitled to your munificence, I was
                            in hopes you woud have appointed George Biscoe of Nottingham to the Collectorship of Baltimore. I wish it Known to you, that
                            this Mr. Biscoe is considered by all who are well acquainted with him, equal to any man, in all the Subordinate fiscal
                            offices of the United States; He has been a steady and firm republican Ever since the year 1776.—He has been upwards of
                            twenty five years, the naval officer under the State Government; and Collector under the general goverment of
                            Patuxent—The documents in the Treasury department can satisfy you relative to his deportment as an officer.—
                        I am entirely disinterested—I ask no office,—I need not the profits of any. But very different with the good
                            and valuable old man to whom I hope to draw your attention.
                        Christy cannot live over a few months when you may have a fair oppertunety, of doing ample justice to real
                            merit.—
                        Had I the Honor of being Known to you, I woud subscribe my name; but as that is not the case; delicacy
                            forbids it—
                    